     Case 1:18-cr-00790-PGG Document 113
                                     112 Filed 08/26/21
                                               08/20/21 Page 1 of 1



                       LAW OFFICE OF ANTHONY CECUTTI
                             217 Broadway, Suite 707
                            New York, New York 10007
                              Phone: (212) 619-3730
                                                     MEMO ENDORSED:
                               Cell: (917) 741-1837
                               Fax: (212) 962-5037   By September 1, 2021, the
                            anthonycecutti@gmail.com Government will respond to
                                                     Defendant's request to dismiss the
                                                     proceedings against her.
                                 August 20, 2021

BY EMAIL & ECF
The Honorable Paul G. Gardephe
United States District Court Judge
Southern District of New York
500 Pearl Street                                               Dated: August 26, 2021
New York, New York 10007

              Re: United States v. Denise Sanchez, S1 18 Cr. 790 (PGG)

Dear Judge Gardephe:

       As the Court is aware, I represent Denise Sanchez in the above-referenced matter,
having been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18
U.S.C. § 3006A.

       On February 18, 2020, Ms. Sanchez pleaded guilty pursuant to a superseding
misdemeanor information, charging her with intentionally and knowingly possessing a
detectable amount of cocaine base, in violation of 21 U.S.C. § 844(a). Ms. Sanchez was
sentenced on August 12, 2020 to a one-year period of “pre-judgment” probation, without
entering a judgment of conviction, pursuant to 18 U.S.C. § 3607.

       Ms. Sanchez recently completed her term of probation, and the Department of
Probation has recommended termination. As such, I respectfully request, pursuant to 18
U.S.C. § 3607, that the Court dismiss the proceedings against Ms. Sanchez and discharge
her from probation.

       Thank you for your consideration.


                                     Respectfully submitted,

                                            /s/

                                     Anthony Cecutti, Esq.



                                           1
